

Exhibit 10.1

 


 


 
Dated April 3, 2009
 
Between
 
Wafergen Bio-Systems Inc
 
and
 
Prima Mahawangsa Sdn Bhd
 
and
 
Expedient Equity Ventures Sdn Bhd
 
and
 
Wafergen Biosystems (M) Sdn Bhd
 


 


 


Share Subscription Agreement
Proposed subscription of shares in Wafergen Biosystems (M) Sdn Bhd (formerly
known as Global Dupleks Sdn Bhd)





 
 
1

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |





Contents


 
Recitals [INSERT PAGE NUMBER]
 
1           Definitions and Interpretations [INSERT PAGE NUMBER]
1.1           Definitions [INSERT PAGE NUMBER]
1.2           Interpretation [INSERT PAGE NUMBER]
 
2.           Conditions [INSERT PAGE NUMBER]
2.1           Conditions Precedent [INSERT PAGE NUMBER]
2.2           Undertaking by the Company [INSERT PAGE NUMBER]
2.3           Waiver [INSERT PAGE NUMBER]
2.4           Non-fulfillment [INSERT PAGE NUMBER]
 
3.           Share Capital [INSERT PAGE NUMBER]
3.1           Subscription for Preference Shares [INSERT PAGE NUMBER]
 
4.           Subscription Completion Date [INSERT PAGE NUMBER]
 
4A.           Utilisation of Funds [INSERT PAGE NUMBER]
 
5.           Undertakings, Warranties and Representations by the Parties [INSERT
PAGE NUMBER]
 
6           Put Options [INSERT PAGE NUMBER]
6.1            Investor’s Put Right for shares in the Existing
Shareholder [INSERT PAGE NUMBER]
6.2            Investor’s Put Option for Series B RCPS or Conversion
Shares [INSERT PAGE NUMBER]
 
7.           Previous Agreements and Prevalence of Agreement [INSERT PAGE
NUMBER]
 
8.           Remedy on an Event of Default [INSERT PAGE NUMBER]
 
9.           Confidentiality [INSERT PAGE NUMBER]
 
10.           Further Assurance [INSERT PAGE NUMBER]
 
11.           Remedies [INSERT PAGE NUMBER]
 
12.           Waiver and Variation [INSERT PAGE NUMBER]
12.1           Rights not affected [INSERT PAGE NUMBER]
12.2           Cumulative rights and remedies [INSERT PAGE NUMBER]
12.3           Variation [INSERT PAGE NUMBER]
 
13.           Severability [INSERT PAGE NUMBER]
 
14.           Continuing Effect [INSERT PAGE NUMBER]
 
15.           Time [INSERT PAGE NUMBER]
 
16.           Legal Relationship [INSERT PAGE NUMBER]
 
17.           Costs and Expenses [INSERT PAGE NUMBER]
 
18.           Assignment; Successors [INSERT PAGE NUMBER]
18.1           Assignment [INSERT PAGE NUMBER]
18.2           Successors and assigns [INSERT PAGE NUMBER]
 
19.           Notices [INSERT PAGE NUMBER]
 
20.           Entire agreement [INSERT PAGE NUMBER]
 
21.           Counterparts [INSERT PAGE NUMBER]
 
22.            Governing Law and Jurisdiction [INSERT PAGE NUMBER]
 
SCHEDULE 1 [INSERT PAGE NUMBER]
1.           Subscription Price and par value [INSERT PAGE NUMBER]
2.           Premium [INSERT PAGE NUMBER]
3.           Dividend Provision [INSERT PAGE NUMBER]
4.           Liquidation Preference [INSERT PAGE NUMBER]
5.           Conversion [INSERT PAGE NUMBER]
6.           [Deleted] [INSERT PAGE NUMBER]
7.           Redemption Rights [INSERT PAGE NUMBER]
8.           Voting Rights [INSERT PAGE NUMBER]
9.           Protective Provisions [INSERT PAGE NUMBER]
10.           No Variation [INSERT PAGE NUMBER]
 
SCHEDULE 2 [INSERT PAGE NUMBER]
1.           Representations and Warranties by the Investor [INSERT PAGE NUMBER]
2.           Representations and Warranties by the Existing Shareholder and the
Company [INSERT PAGE NUMBER]
 
SCHEDULE 3 [INSERT PAGE NUMBER]
 
Execution [INSERT PAGE NUMBER]
 



 | 
 
2

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







This Agreement is made on  April 3, 2009 between:
 
(1)
Wafergen Bio-Systems, Inc (WGBS.OB), a Nevada USA incorporated company with a
registered address and place of business at Bayside Technology Center, 46531
Fremont Blvd, Fremont, CA 94538, USA (“Existing Shareholder”);

 
and

 
(2)
Prima Mahawangsa Sdn Bhd (Company No. 833152-M), a company incorporated in
Malaysia with a registered address at 5th Floor, Bangunan CIMB, Jalan Semantan,
Damansara Heights , 50490 Kuala Lumpur  (“PMSB”);

 
 
and

 
(3)
Expedient Equity Ventures Sdn Bhd (Company No 780509-U), a company incorporated
in Malaysia with a registered address at Level 11, Menara Bank Pembangunan,
1016, Bandar Wawasan, Jalan Sultan Ismail, 50300, Kuala Lumpur (“EEV”);

 
 
and

 
(4)
Wafergen Biosystems (M) Sdn Bhd (formerly known as Global Dupleks Sdn Bhd)
(Company No 795066-H), a company incorporated in Malaysia with a registered
address at Unit C-12-4, Megan Avenue 11, No 12, Jalan Yap Kwan Seng, 50450 Kuala
Lumpur (“Company”).

 
 
(PMSB and EEV are collectively referred to as “Investors”)

 
 
Recitals
 
(A)
The Company is a private company limited by shares incorporated under the laws
of Malaysia and has at the date of this Agreement an authorised share capital of
RM10,000,000 divided into 8,000,000 ordinary shares of RM1.00 each and
200,000,000 redeemable convertible preference shares of RM0.01 each.

 
(B)
The Existing Shareholder is the legal and beneficial owner of the 300,000
ordinary shares of RM1.00 each in the Company, representing 100% of the issued
and paid-up ordinary share capital of the Company.

 
(C)
The Existing Shareholder, the Company and Malaysian Technology Development
Corporation Sdn Bhd (“MTDC”) have entered into a Share Subscription and
Shareholders’ Agreement dated 8 May 2008 (“SSSA”) where MTDC agreed to subscribe
for 888,888 Series A Redeemable Convertible Preference Shares (“Series A RCPS”)
in the Company, pursuant to the terms and conditions in the SSSA.

 
(D)
MTDC is, as at the date of this Agreement, the legal and beneficial owner of
444,444 Series A RCPS in the Company, representing 100% of the issued and paid
up preference share capital of the Company.

 
(E)
The Existing Shareholder and the Company intend to raise a further USD1,500,000
in multiple tranches, in addition to the USD2,000,000 to be raised pursuant to
the SSSA.

 
(F)
The Existing Shareholder and the Company have requested the Investors to, and
the Investors have agreed to, participate in the Company by way of subscription
for

 

| 
 
3

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |





 
the Series B RCPS (as defined below) upon the terms and subject to the
conditions set out in this Agreement.

 
(G)
PMSB and EEV have entered or will enter into a deed of adherence and have agreed
to accede to the relevant terms and conditions of the SSSA, effective from the
PMSB Initial Closing and EEV Initial Closing respectively.

 


 
It is agreed as follows:
 
1           Definitions and Interpretations
 
 
1.1           Definitions
 
 
 
In this Agreement, unless the context otherwise requires:

 


Act
means the Companies Act 1965;
Alpha Stage
means the successful completion of Alpha based on the written report from the
Principal Researcher from UPMC indicating that the SmartChip system has
performed to its specifications, that is the SmartChip system is able to perform
six SmartChip experiments by following instructions provided in the SmartChip
user manual using UPMC biological specimens and generate gene expression data
using fully integrated SmartChip components, such as content ready chip,
nano-dispenser and the real-time qPCR instrument;
Articles
means the articles of association of the Company;
Board
means the board of directors of the Company;
PMSB Initial Closing
means completion of the subscription by PMSB of the relevant Tranche A Shares in
accordance with Clauses 3 and 4;
PMSB Initial Closing Date
means twenty one (21) days from the date of this Agreement or such later date as
PMSB, the Existing Shareholder and the Company may mutually agree on;
PMSB Subsequent Closing
means upon fulfilment of the milestones provided for in Clause 3.1.1(b);
Conversion Shares
 
means the Shares resulting from the conversion of the RCPS, such Conversion
Shares to rank pari passu in all respects with all other then existing Shares,
and “Conversion Share” means one of the Conversion Shares;


| 
 
4

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







Deed of Adherence
means the Deed of Adherence dated the same day as this Agreement between the
Existing Shareholder, the Company, MTDC, PMSB and EEV;
Director
means any director of the Company appointed on the Board including, where
applicable, any alternate director;
EEV Initial Closing
means completion of the subscription by EEV of the relevant Tranche A Shares in
accordance with Clauses 3 and 4;
EEV Initial Closing Date
means twenty one (21) days from the date of this Agreement or such later date as
EEV, the Existing Shareholder and the Company may mutually agree on;
EEV Subsequent Closing
means upon fulfilment of the milestones provided for in Clause 3.1.2(b);
Encumbrance
means any mortgage, charge, pledge, lien, assignment, hypothecation, security
interest, title retention, right of first refusal, pre-emption right, option,
preferential right or trust arrangement or other security arrangement or
agreement  conferring a right to a priority of payment;
Investors
means PMSB and EEV;
IPO
means the listing of the Company on any approved stock exchange;
Parties
means the Existing Shareholder, the Investors and the Company, and “Party”
refers to any one (1) of them;
RCPS
means the Series A RCPS and/or the Series B RCPS;
Series A RCPS
means Series A Redeemable Convertible Preference Shares of the Company with
principal terms as set out in Schedule 1 of the SSSA including the amendments as
set out in the Deed of Adherence;
Series B RCPS
means Series B Redeemable Convertible Preference Shares of the Company with
principal terms as set out in Schedule 1 of this Agreement;
Shares
means ordinary shares of RM1.00 each in the share capital of the Company, and
“Share” refers to any one (1) of them;


| 
 
5

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







Subscription Notice
means the subscription notice to be issued by the New Investors to the Company
from time to time in accordance with this Agreement in the form as annexed
herewith in Schedule 3
Subscription Price
 
means the Ringgit Malaysia equivalent to USD2.25 calculated at the prevailing
exchange rate on the date payment of the Subscription Price is effected, payable
by the Investors for each Series B RCPS under this Agreement, out of which
RM0.01 is to be paid towards the par value of each Series B RCPS and the
difference between the Subscription Price and the par value of RM0.01
(constituting the subscription premium) is to be credited to the share premium
account of the Company;
Tranche A Shares
means 333,333 new Series B RCPS of RM0.01 each in the Company to be issued at
the Subscription Price;
Tranche B Shares
means 333,333 new Series B RCPS of RM0.01 each in the Company to be issued at
the Subscription Price;
Warranties
means the representations and warranties made by the Investor, the
Existing  Shareholder and the Company, as set out in Schedule 2; and
USD
means United States Dollar, the lawful currency of the United States of America;



 
 
1.2           Interpretation
 
 
 
In this Agreement, unless the context otherwise requires:

 
(a) 
headings and underlining are for convenience only and do not affect the
interpretation of this Agreement;

 
 
(b) 
words importing the singular include the plural and vice versa;

 
 
(c) 
words importing a gender include any gender;

 
 
(d) 
an expression importing a natural person includes any corporation or other body
corporate, partnership, association, governmental agency, two or more persons
having a joint or common interest, or any other legal or commercial entity or
undertaking;

 
 
(e) 
a reference to a party to a document includes that party's successors and
permitted assigns;

 
 
(f) 
any part of speech or grammatical form of a word or phrase defined in this
Agreement has a corresponding meaning; and

 
 
(g) 
a warranty, representation, covenant or agreement on the part of two or more
persons binds them jointly and severally.

 

 | 
 
6

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







 
 
2.           Conditions
 
 
2.1           Conditions Precedent
 
 
2.1.1
The subscription for the Series B RCPS by PMSB is subject to, and conditional
upon, the fulfilment of the following conditions precedent within 21 days from
the date of this Agreement (subject to extension by agreement of PMSB, the
Existing Shareholder and the Company):

 
 
(a)
the approval and agreement of the investment committee of PMSB;

 
 
(b)
the successful completion of the due diligence exercise and PMSB being satisfied
with the results of their investigation or due diligence exercise on the
Company;

 
 
(c)
the Company secretarial forms and documents (including the register of members)
having been updated and filed with the relevant authorities or bodies to reflect
the change in directorship, shareholder and shareholding in the Company, in
accordance with the terms and conditions of this Agreement;

 
 
(d)
PMSB being satisfied that all internal resolutions regarding the Company and its
activities are up to date and in order (where confirmation of satisfaction shall
not be unreasonably withheld);

 
 
(e)
amendments to the Articles as are necessary to reflect in full the terms of this
Agreement;

 
 
(f)
statutory declaration signed by the Existing Shareholder;

 
 
(g)
there being no material adverse change in the financial condition or operations
of the Company or the Existing Shareholder;

 
 
(h)
execution of the deed of adherence referred to in Recital G; and

 
 
(i)
the Existing Shareholder entering into a product licensing  agreement with the
Company in relation to the SmartChipTM Real-Time PCR System and SmartSlideTM
MicroIncubation System which provides that the intellectual property rights to
the improvements developed by the Company in relation to the SmartChipTM
Real-Time PCR System and SmartSlideTM MicroIncubation System shall vest in the
Company and the Company shall grant the Existing Shareholder a perpetual royalty
free licence in relation to the intellectual property rights to the improvements
and a right to sub-licence to any other party without territorial restrictions.

 


 
 
2.1.2
The subscription for the Series B RCPS by EEV is subject to, and conditional
upon, the fulfilment of the following conditions precedent within 21 days from
the date of this Agreement (subject to extension by agreement of EEV, the
Existing Shareholder and the Company):

 

 | 
 
7

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







 
 
(a)
the approval and agreement of the investment committee of EEV;

 
 
(b)
the successful completion of the due diligence exercise and EEV being satisfied
with the results of their investigation or due diligence exercise on the
Company;

 
 
(c)
the Company secretarial forms and documents (including the register of members)
having been updated and filed with the relevant authorities or bodies to reflect
the change in directorship, shareholder and shareholding in the Company, in
accordance with the terms and conditions of this Agreement;

 
 
(d)
EEV being satisfied that all internal resolutions regarding the Company and its
activities are up to date and in order (where confirmation of satisfaction shall
not be unreasonably withheld);

 
 
(e)
amendments to the Articles as are necessary to reflect in full the terms of this
Agreement;

 
 
(f)
statutory declaration signed by the Existing Shareholder;

 
 
(g)
there being no material adverse change in the financial condition or operations
of the Company or the Existing Shareholder;

 
 
(h)
execution of the deed of adherence referred to in Recital G; and

 
 
(i)
the Existing Shareholder entering into a product licensing  agreement with the
Company in relation to the SmartChipTM Real-Time PCR System and SmartSlideTM
MicroIncubation System which provides that the intellectual property rights to
the improvements developed by the Company in relation to the SmartChipTM
Real-Time PCR System and SmartSlideTM MicroIncubation System shall vest in the
Company and the Company shall grant the Existing Shareholder a perpetual royalty
free licence in relation to the intellectual property rights to the improvements
and a right to sub-licence to any other party without territorial restrictions.

 
2.2           Undertaking by the Company
 
Subject to the PMSB Initial Closing and EEV Initial Closing, the Company
undertakes to PMSB and EEV (as the case may be) to carry out the following
within 1 year from the PMSB Subsequent Closing and EEV Subsequent Closing (as
the case may be) (subject to extension by agreement with PMSB or EEV (as the
case may be)):
 
 
(a)
to provide to PMSB and EEV (as the case may be) a clear arrangement on the
ownership of future intellectual property developed by the Company;

 
 
(b)
to put in place a comprehensive training programme to transfer the know-how from
US experts to the Malaysian team; and

 
 
(c)
the Company entering into a research and development agreement or understanding
to pursue agrobiotechnology research and development with a reputable Malaysian
entity.

 

 
 
8

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







 
 
2.3           Waiver
 
 
To the extent permitted by law, PMSB and EEV may waive the fulfilment of any
condition precedent in Clause 2.1.1 or Clause 2.1.2 respectively, and any
undertaking in Clause 2.2.

 
 
2.4           Non-fulfillment
 
2.4.1
Unless specifically waived under Clause 2.3, if the condition precedent in Sub
-clauses 2.1.1(a), (b) and (h) are not fulfilled within 21 days after the date
of this Agreement (or such later date as the relevant Parties may mutually agree
on):

 
 
(a)
this Agreement shall automatically cease and terminate in relation to PMSB;

 
 
(b)
all obligations and liabilities of PMSB under this Agreement shall cease to have
effect;

 
 
(c)
PMSB shall not have any claim against any other party in relation to this
Agreement; and

 
 
(d)
PMSB shall pay the Existing Shareholder all costs and fees incurred by the
Existing Shareholder in relation to the preparation of this Agreement,

 
but notwithstanding anything to the contrary in this Clause, a party shall be
liable for any antecedent breach of this Agreement and continue to be liable in
relation to Clause 9.
 
2.4.2
Unless specifically waived under Clause 2.3, if any condition precedent in
Sub-clauses 2.1.2 (a), (b) and (h) are not fulfilled within 21 days after the
date of this Agreement (or such later date as the relevant Parties may mutually
agree on):

 
 
(a)
this Agreement shall automatically cease and terminate in relation to EEV;

 
 
(b)
all obligations and liabilities of EEV under this Agreement shall cease to have
effect; and

 

 
(c)  
EEV shall not have any claim against any other party in relation to this
Agreement; and

 

 
(d)  
EEV shall pay the Existing Shareholder all costs and fees incurred by the
Existing Shareholder in relation to the preparation of this Agreement,

 
but notwithstanding anything to the contrary in this Clause, a party shall be
liable for any antecedent breach of this Agreement and continue to be liable in
relation to Clause 9.
 
2.4.3
Unless specifically waived under Clause 2.3, if the condition precedent in
Sub-clauses 2.1.1(c), (e), (f), (g) and (h) and Sub-clauses 2.1.2(c), (e), (f),
(g) and (h) are not fulfilled within 21 days after the date of this Agreement
(or such later date as the relevant Parties may mutually agree on):

 
 
(a)
this Agreement shall automatically cease and terminate in relation to PMSB and
EEV;

 
 
(b)
all obligations and liabilities of PMSB and EEV under this Agreement shall cease
to have effect;

 

 | 
 
9

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







 
 
(c)
the Existing Shareholder shall not have any claim against any other party in
relation to this Agreement; and

 
 
(d)
the Existing Shareholder shall pay PMSB and EEV (as the case may be) all costs
and fees incurred by the PMSB and EEV (as the case may be) in relation to the
preparation of this Agreement,

 
but notwithstanding anything to the contrary in this Clause, a party shall be
liable for any antecedent breach of this Agreement and continue to be liable in
relation to Clause 9.
 
 
3.           Share Capital
 
 
3.1           Subscription for Preference Shares
 
 
3.1.1
Subject to the terms and conditions of this Agreement, PMSB shall subscribe in
cash  for 444,444 Series B RCPS, allocated across several tranches as follows:

 
 
(a)
at the PMSB Initial Closing Date, PMSB will subscribe for Tranche A Shares, and
the Company will allot and issue Tranche A Shares to PMSB, free from any
Encumbrance; and

 
 
(b)
upon successful completion of the Alpha Stage (“PMSB Subsequent Closing”), PMSB
will subscribe for Tranche B Shares, and the Company will allot and issue
Tranche B Shares to PMSB, free from any Encumbrance.

 
 
3.1.2
Subject to the terms and conditions of this Agreement, EEV shall subscribe in
for 222,222 Series B RCPS, allocated across several tranches as follows:

 
 
(a)
at the EEV Initial Closing Date, EEV will subscribe for Tranche A Shares, and
the Company will allot and issue Tranche A Shares to EEV, free from any
Encumbrance; and

 
 
(b)
upon successful completion of the Alpha Stage (“EEV Subsequent Closing”), EEV
will subscribe for Tranche B Shares, and the Company will allot and issue
Tranche B Shares to EEV, free from any Encumbrance.

 
 
3.1.3
The Investors shall subscribe for the amount of shares and consideration as
follows:

 
Name of Investor
Tranche A
Tranche B
Total
 
No. of RCPS
Consider-ation (USD)
No. of RCPS
Consider-ation (USD)
No. of RCPS
Consider-ation (USD)
PMSB
222,222
500,000
222,222
500,000
444,444
1,000,000
EEVB
111,111
250,000
111,111
250,000
222,222
500,000



 

 | 
 
10

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







 
The principal terms of the Series B RCPS are set out in Schedule 1.
 
 
3.1.4
The subscription for the Series B RCPS by PMSB is not dependant or
interconditional with the subscription of the Series B RCPS by EEV and the
subscription of the Series B RCPS by EEV is not dependant or interconditional
with the subscription of the Series B RCPS by PMSB, and neither is dependant or
interconditional on completion or performance of the SSSA.

 
 
3.1.5
In respect of each subscription for Series B RCPS under this Agreement, the
Company will issue a Subscription Notice to the Investors.  The Subscription
Notice will specify the number of Series B RCPS to be subscribed by the
Investors under Tranche A at the PMSB Initial Closing and EEV Initial Closing,
and Tranche B at the PMSB Subsequent Closing and EEV Subsequent Closing, and the
Subscription Price.

 
 
3.1.6
The Existing Shareholder irrevocably confirms its waiver of all rights of
pre-emption whatsoever that it may have in connection with the issue and
conversion of the Series B RCPS to the Investors pursuant to the terms of this
Agreement.

 
 
4.           Subscription Completion Date
 
4.1
Subject to fulfilment or waiver of all conditions precedent in Clause 2.1.1, the
completion of each allotment and issue of the Series B RCPS to PMSB pursuant to
this Agreement shall take place at the registered office of the Company as
follows:

 
(a)           Tranche A Shares at the PMSB Initial Closing Date; and
 
 
(b)
Tranche B Shares at the PMSB Subsequent Closing;

 
or such other date and time as may be mutually agreed by the Company and PMSB in
writing.
 
4.2
Subject to fulfilment or waiver of all conditions precedent in Clause 2.1.2, the
completion of each allotment and issue of the Series B RCPS to EEV pursuant to
this Agreement shall take place at the registered office of the Company as
follows:

 
(a)           Tranche A Shares at the EEV Initial Closing Date; and
 
(b)           Tranche B Shares at the EEV Subsequent Closing;
 
or such other date and time as may be mutually agreed by the Company and EEV in
writing.
 
4.3
The Investors shall cause or procure a cheque, bank draft or cashier’s order in
favour of the Company to be deposited, or a telegraphic or electronic transfer
made, to the bank account of the Company held with HSBC Bank Berhad for the
total subscription monies payable for the number of Series B RCPS to be
subscribed (as set out in the relevant Subscription Notice), in exchange for the
delivery by the Company of the following:

 

| 
 
11

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







 
 
(a)
at the PMSB Initial Closing and EEV Initial Closing, the share certificates in
respect of the Series B RCPS, a certified extract of the shareholders'
resolution of the Company approving the subscription of the Tranche A Shares by
PMSB at the PMSB Initial Closing and by EEV at the EEV Initial Closing (as the
case may be) (including amendment of the Articles of Association of the Company
where required), pursuant to the terms and subject to the conditions of this
Agreement;

 
 
(b)
at the PMSB Subsequent Closing and EEV Subsequent Closing, the share
certificates in respect of the Series B RCPS, a certified extract of the
shareholders' resolution of the Company approving the subscription of the
Tranche B Shares by at the PMSB Subsequent Closing and by EEV at the EEV
Subsequent Closing (as the case may be), pursuant to the terms and subject to
the conditions of this Agreement; and

 
 
(c)
a certified extract of the resolution of the Board confirming the allotment and
issue of the relevant number of the Series B RCPS to be subscribed by the
Investors:

 
 
(i)
at both the PMSB Initial Closing and PMSB Subsequent Closing; and

 
 
(ii)
at both the EEV Initial Closing and the EEV Subsequent Closing,

 
 
pursuant to the relevant Subscription Notice.

 
 
4A.
Utilisation of Funds

 
The Parties agree that 60% of the total investment raised through the issuance
of the Series A RCPS and the Series B RCPS will be utilised for the operations
of the Company in Malaysia. The remaining 40% of the total investment raised
through the issuance of the Series A RCPS and Series B RCPS shall be utilized in
the best interest of the Company.
 
 
5.
Undertakings, Warranties and Representations by the Parties

 
5.1
Subject to any exceptions expressly and specifically disclosed in any
correspondence, communication, document or information in writing prior to or
after the execution of this Agreement and prior to the completion of the
subscription of the Series B RCPS, the Parties warrant to each other that the
information and statements set out in the Warranties are true, accurate and
correct in all respects at the date of this Agreement. To this effect, the
Warranties will be deemed to be repeated during this period as if they had been
entered into afresh during the said period in relation to the facts and
circumstances then existing.

 
5.2
The Parties acknowledge and agree that each of them entered into this Agreement
in reliance on the Warranties.

 
5.3
Each of the Warranties is separate and is to be construed independently of the
others and is not limited by reference to any of the other Warranties.

 

| 
 
12

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







 
Save as disclosed to the Investors in any correspondence, communication,
document or information in writing prior to or after the execution of this
Agreement and prior to the completion of this Agreement, no information relating
to the Series B RCPS or the Company will limit the nature of the Warranties
given by the Company under this Agreement, or will prejudice any claim to be
made by the Investors against the Company for any breach of the Warranties.
 
5.4
Each Party will indemnify and will keep the other Parties indemnified against
all losses, damages, costs and expenses which the other Parties may incur or be
liable for in respect of any claim, demand, liability, action, proceedings or
suits arising out of or in connection with :

 
 
(a)
a breach of a Warranty;

 
 
(b)
any Warranty not being true and correct in all respects; or

 
 
(c)
any Warranty being misleading in any respect,

 
save and except where any of the matters set out in Clauses 5.1 to 5.3 shall
have been apparent in any correspondence, communication, document or information
in writing and disclosed or provided to the Investors prior to or after the
execution of this Agreement and prior to the completion of this Agreement.
 
 
6.           Put Options
 
 
6.1           Investor’s Put Right for shares in the Existing Shareholder
 
The Existing Shareholder will grant to each of the Investors an option to sell
all the Series B RCPS held by the Investors to the Existing Shareholder upon the
terms and conditions of the Put Agreement to be entered into between the
Existing Shareholder and the Investors.
 
 
6.2           Investor’s Put Option for Series B RCPS or Conversion Shares
 
 
The Investors shall each have the option to require the Existing Shareholder to
purchase all (but not less than all) of the Conversion Shares or Series B RCPS
held by the Investors, upon thirty (30) days’ notice in writing to the Existing
Shareholder. The price payable for each Conversion Share shall be calculated
based on the formula for the issue price per Conversion Share set out in
paragraph 5 of Schedule 1 of this Agreement whereas the price payable for each
Series B RCPS is  USD2.25, such price compounded at the rate of 8% per annum
with yearly rests, up to the date of exercise of the option, and at the
discretion of the Investors, may be satisfied by either cash or the issuance of
shares in the Existing Shareholder. The option shall be exercisable as follows:

 
 
(a)
any time after the PMSB Initial Closing or EEV Initial Closing (where relevant)
for as long as the PMSB or EEV (as the case may be) is the holder of Series B
RCPS in the Company, in the event there is a material breach or default by the
Company or the Existing Shareholder in any of their representations, warranties,
undertakings, covenants and obligations under

 

| 
 
13

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |





 
this Agreement which has not been remedied after 30 days written notice of such
material breach or default; or

 
 
(b)
any time between 1 January 2011 and 31 December 2011 and subject to the
following:

 
 
(i)
the share price of the Existing Shareholder’s shares is below USD2.25; or

 
 
(ii)
due to any breach or default attributable to the Existing Shareholder, the
Investor is unable to exercise its rights under the Put Agreement.

 
 
7.           Previous Agreements and Prevalence of Agreement
 
7.1
This Agreement and the documents referred to in its provisions are in
substitution for all previous agreements between all or any of the Parties and
contain the whole agreement between the Parties relating to the subject matter
of this Agreement.

 
 
8.           Remedy on an Event of Default
 
8.1
Each of the following will be regarded as an Event of Default:

 
 
(a)
either of the Parties committing a breach of its obligations under this
Agreement and, in the case of a breach capable of remedy, failing to remedy the
same within twenty one (21) days of being specifically required in writing so to
do by the other Party; or

 
 
(b)
any distress, execution, sequestration or other process being levied or enforced
upon or sued out against the property of any of the Parties which is not
discharged within ten (10) days; or

 
 
(c)
any encumbrancer taking possession of or a receiver or trustee being appointed
over the whole or any part of the undertaking, property or assets of any of the
Parties; or

 
 
(d)
the making of an order or the passing of a resolution for the winding up of any
of the Parties, otherwise than for the purpose of a reconstruction or
amalgamation without insolvency or previously approved by the other Parties
(such approval not to be unreasonably withheld).

 
8.2
In the event of an Event of Default taking place prior to the PMSB Initial
Closing or EEV Initial Closing (as the case may be),

 
 
(a)
where the Company or the Existing Shareholder is the defaulting Party, PMSB and
EEV shall be entitled to terminate this Agreement;

 
 
(b)
where PMSB is the defaulting Party, the Company and the Existing Shareholder
shall be entitled to terminate this Agreement as against PMSB and to proceed
with the completion of this Agreement with EEV;

 
 
(c)
where EEV is the defaulting Party, the Company and the Existing Shareholder
shall be entitled to terminate this Agreement as against EEV and to proceed with
the completion of this Agreement with PMSB;

 

 | 
 
14

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







 
 
without prejudice to any rights or remedies the non-defaulting Parties may have
against the defaulting Party for any antecedent breach.

 
8.3
Notwithstanding any provision in this Agreement to the contrary, this Agreement
shall remain in full force and effect for so long as shall be necessary to
fulfil and give effect to the arrangements and undertakings contained in this
Agreement.

 
8.4
Termination of this Agreement for any cause in accordance with the provisions of
this Agreement shall not release any Party from any liability which at the time
of termination has already accrued to the other or which thereafter may accrue
in respect of any act or omission prior to such termination or which has accrued
in consequence of this clause.

 
 
9.           Confidentiality
 
Parties shall :
 
 
(a)
ensure the confidentiality of this Agreement and the transactions contemplated
in this Agreement;

 
(b)           not disclose any provision of this Agreement except :
 
 
(i)
where required by law or any relevant governmental regulatory body or competent
authority;
 

                (ii)           to any financier or professional adviser acting
for the party; or
 
 
(iii)
the information is public knowledge otherwise than as a consequence of breach of
this Clause.

 
 
All public announcements where references are made to the Investors or companies
related to the Investors shall only be made with the prior written consent of
the relevant Investor (which shall not be unreasonably withheld), irrespective
of the jurisdiction in which the announcement is made.

 
 
This restriction continues to apply after the expiration or sooner termination
of this Agreement without limit in point of time but ceases to apply to
information or knowledge which may properly come into the public domain through
no fault of the Party so restricted.

 
 
10.           Further Assurance
 
Each party shall execute and do all such documents and things as are necessary
to carry this Agreement into effect or to give full effect to this Agreement.
 
 
11.           Remedies
 
If a Party does not comply with its obligations under this Agreement, the other
Parties are entitled to the remedy of specific performance and injunctive relief
(as may be applicable), and monetary compensation by itself is not an adequate
remedy.
 

| 
 
15

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







 
 
12.           Waiver and Variation
 
 
12.1           Rights not affected
 
The rights which each Party has under this Agreement shall not be prejudiced or
restricted by any delay in exercising or failure to exercise any right or remedy
under this Agreement.  Unless otherwise agreed in writing, no waiver by any
party in respect of a breach shall operate as a waiver in respect of any
subsequent breach.
 
 
12.2           Cumulative rights and remedies
 
The rights and remedies provided in this Agreement are in addition to, and do
not exclude or limit, any rights or remedies provided by law or equity.
 
 
12.3           Variation
 
This Agreement shall not be varied unless the variation is expressly agreed in
writing by each Party.
 
 
13.           Severability
 
If any provision of this Agreement is void or unenforceable, it shall be
regarded as deleted from this Agreement, and the remaining provisions shall
continue to apply.
 
 
14.           Continuing Effect
 
Notwithstanding the completion of the transaction contemplated in this
Agreement, the provisions of this Agreement shall continue to survive or subsist
so long as may be necessary for the purpose of giving effect to each of them.
 
 
15.           Time
 
Time wherever mentioned in this Agreement shall be of the essence of this
Agreement.
 
 
16.           Legal Relationship
 
 
Nothing in this Agreement shall create, or be regarded as creating, a
partnership or the relationship of employer and employee between the Parties.
Neither Party has any authority to bind the other in any way.

 
 
The Parties are all separate legal entities and as such no third parties shall
have any claim or recourse against the Company for the liabilities and
obligations of the Existing Shareholder to the abovementioned third parties.

 

 | 
 
16

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







 
 
17.           Costs and Expenses
 
The Parties shall be liable for their own respective costs incurred, as follows:
 
(a)           due diligence costs;
 
(b)           fees for the solicitors’, company secretary, tax advisers and
accountants; and
 
(c)           notarisation and the commercial register.
 
 
18.           Assignment; Successors
 
 
18.1           Assignment
 
Parties may not assign or otherwise deal with its respective rights or benefits
under this Agreement without the prior written consent of the other Parties.
 
 
18.2           Successors and assigns
 
This Agreement shall be binding upon the parties and their respective
successors, permitted assigns and personal representatives.
 
 
19.           Notices
 

 
Without affecting any other effective mode of service, any notice given under
this Agreement :

 
 
(a)
must be in writing and may be delivered personally or sent by registered post to
the intended recipient at the address shown below or the address last notified
by the intended recipient to the sender :

 
For the Investors :
 


 
PMSB
 
5th Floor, Bangunan CIMB,
 
Jalan Semantan, Damansara Heights,
 
50490 Kuala Lumpur
 
Attn: Darawati Hussain
 
Tel:  +603 2084 8888
 
Fax: +603 2093 9688
 
or
 
c/o
 
Trupartners Sdn Bhd
 
M-2-1, Block M,
 

 
 
17

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







 
Plaza Damas,
 
60 Jalan Sri Hartamas 1,
 
54080 Kuala Lumpur
 
Attn: Norazharuddin Abu Talib
 
Tel: +603 6203 3030
 
Fax: +603 6203 3131
 


 
EEV
 
Suite 064, Kompleks Eureka,
 
University Sains Malaysia,
 
Minden
 
11800, Penang
 
Attn: Mohd Daniel
 
Tel: +604-6599721
 
Fax: +604-6599723
 


 
For the Existing Shareholder:
 
Wafergen Bio-Systems Inc
 
Bayside Technology Center,
 
46531 Fremont Blvd,
 
Fremont, CA 94538, USA
 
Attn : Alnoor Shivji
 
Tel : +1 (510) 468-0546
 
Fax : +1 (510) 651-4599
 


 
For the Company:
 
    Wafergen Biosystems (M) Sdn Bhd (formerly known as Global Dupleks Sdn Bhd)
 
Suite B.3(2), Ground Floor
 
KHTP Business Centre
 
KHTP, 09000 Kulim
 
Kedah Darul Aman, Malaysia
 
Tel : +6019 312 4751
 

| 
 
18

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







 
Fax : +604 402 3305
 
Attn: Nazri Said
 
 
(b)
must be signed; and

 
 
(c)
will be taken to be duly given or made :

 
 
(i)
(in the case of delivery in person) when delivered, received or left at the
above address; and

 
 
(ii)
(in the case of delivery by registered post) 48 hours after posting, and in
proving service it shall only be necessary to prove that the communication was
contained in an envelop which was duly addressed and posted in accordance with
this Clause,

 
 
but if delivery, receipt or service occurs, or will be taken to occur, on a day
on which business is not generally carried on in the place to which the
communication is sent or is later than 4 p.m. (local time) it will be taken to
have been duly given or made at the commencement of business on the next day on
which business is generally carried on in the place.

 
 
20.           Entire agreement
 
This Agreement is the entire agreement between the Parties in respect of its
subject matter and supersedes all previous agreements with respect to its
subject matter.
 
 
21.           Counterparts
 
This Agreement may be executed in any number of counterparts, and all
counterparts taken together constitute one and the same instrument.
 
 
22.           Governing Law and Jurisdiction
 
This Agreement is governed by the laws of Malaysia, and each party submits to
the non-exclusive jurisdiction of the courts exercising jurisdiction in
Malaysia.
 



 | 
 
19

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







 
SCHEDULE 1
 


Principal Terms of the Series B RCPS


 
1.           Subscription Price and par value
 
The subscription price for each Series B RCPS shall be Ringgit Malaysia
equivalent to USD2.25 calculated at the prevailing exchange rate on the on the
date of payment of the Subscription Price is effected.  Each Series B RCPS shall
have a par value of RM0.01.
 
 
2.           Premium
 
Each Series B RCPS shall be issued at a premium being the difference between the
Subscription Price and the par value of RM0.01.
 
 
3.           Dividend Provision
 


There is no specific dividend rate attached to the Series B RCPS and the Company
is not obliged to declare and pay any dividend while the Investors are holding
the Series B RCPS.
 
 
4.           Liquidation Preference
 


In the event of any liquidation, dissolution or winding up of the Company, the
holders of the Series B RCPS will be entitled to receive only in preference to
the holders of Shares, and not the Series A RCPS (which rank pari passu for the
purposes of this provision), the relevant Subscription Price paid for the Series
B RCPS plus all accrued but unpaid dividends and dividends in arrears, if any.
 
 
5.           Conversion
 
Each holder of the Series B RCPS will have the right, at the option of the
holder at any time, to convert all or part of the Series B RCPS into such number
of Shares as may be determined in accordance with the following formula:


 
A                                          x    (Total Number of      +    Total
Number of RCPS
 
(A + B + USD10 million)         RCPS subscribed            subscribed by all
other              = N

                           By the holder                   holders (past and
present)                       
                                                                                                          
   of RCPS)


 
A
represents the aggregate original investment amount in USD (comprising the
subscription moneys paid to the Company for subscription for RCPS) of the holder
in the Company



 
B
represents the aggregate original investment amount in USD (comprising the
subscription moneys paid to the Company for subscription for RCPS) of all other
holders (past and present) of RCPS in the Company


 | 
 
20

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |









The conversion is to be effected by and subject to the redemption of the Series
B RCPS from funds legally available for distribution at the redemption price of
USD2.25 per Series B RCPS and the issuance of such number of new Shares to the
holder with the issue price based on the following formula:


Issue price per Share       =        A
      N


and applying the redemption monies towards such issue price.


PROVIDED THAT


(i)  
where N includes any fractions, N is to be rounded downwards to the nearest
whole number



(ii)  
where the number of new Shares to be issued includes any fractions, such number
of new Shares is to be rounded downwards to the nearest whole number



(iii)  
where the issue price includes any fractions of sen, the issue price is to be
rounded downwards to the nearest sen



For the purposes of this provision:


(a)  
the amount in USD of the investment amount is based on the value in USD of the
subscription moneys as at the respective date(s) of the relevant
subscription(s).



(b)  
for the avoidance of doubt, where any RCPS has been held by more than one
holder, such RCPS and investment amount in relation to the RCPS, is to be
counted only once.



To effect the above conversion, a conversion notice shall be sent by the
holder(s) of the Series B RCPS to the Company not less than thirty (30) days
before the intended date of conversion.  Such notice shall be in writing and
shall fix the date and the time for the conversion.
 
The Company may from time to time consult with, and make proposals to, the
holder(s) of Series B RCPS in relation to the exercise of the holder(s)’
entitlement to convert the Series B RCPS.
 
Completion of the conversion of the Series B RCPS into Conversion Shares shall
be effected at the registered office of the Company unless agreed otherwise by
the holder(s) of the Series B RCPS and the Company.  On the date fixed for
conversion, the holder(s) of the Series B RCPS shall deliver to the Company the
share certificate(s) for the relevant Series B RCPS in exchange for share
certificates in relation to the relevant amount of Conversion Shares resulting
from the conversion of those Series B RCPS.  If any share certificate so
delivered to the Company relates to any Series B RCPS which are not to be
converted on that day, a fresh share certificate for those Series B RCPS shall
be immediately issued by the Company to such holder(s).
 

 | 
 
21

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |





 
 
6.           [Deleted]
 
 
7.           Redemption Rights
 
 
The holders of the Series B RCPS may at any time after 31 December 2011, subject
to the completion of the PMSB Subsequent Closing or EEV Subsequent Closing
(where relevant), by giving a thirty (30) day notice of redemption in such form
as may be acceptable to the Company (“Notice of Redemption”), redeem any or all
Series B RCPS registered in the name of the holder of the Series B RCPS. The
RCPS will be redeemable from funds legally available for distribution at the
redemption price (“Redemption Price”) which comprises a par value of RM0.01 with
redemption premium equivalent to the difference between (i) the aggregate of the
Subscription Price and such price multiplied at the rate of 20% per annum
prorated by day, up to the date of the redemption based on a 365-days year (and
without any compounding or addition to the principal Subscription Price) and
(ii) the par value of RM0.01 per Series B RCPS plus all accrued but unpaid
dividends and dividends in arrears, if any.   

 
All redemption of the Series B RCPS shall be effected at the registered office
of the Company unless agreed otherwise by the holder(s) of the Series B RCPS and
the Company.  On the date fixed for redemption, the holder(s) of the Series B
RCPS shall deliver to the Company the share certificate(s) for the relevant
Series B RCPS in exchange for payment in cash (by way of bank draft or any other
manner acceptable to the holder(s)) by the Company of the aggregate Redemption
Price for the time being payable for those Series B RCPS.  If any share
certificate so delivered to the Company relates to any Series B RCPS which are
not to be redeemed on that day, a fresh share certificate for those Series B
RCPS shall be issued by the Company to such holder(s).
 
No Series B RCPS redeemed by the Company shall be capable of reissue.
 
 
8.           Voting Rights
 


The holder of the RCPS will be entitled to the voting rights as referred to in
Section 148(2) of the Act.
 
 
9.           Protective Provisions
 


Without the approval of the holders of at least a majority of the Series B RCPS,
the Company will not take any action, whether by merger, consolidation or
otherwise, that:
 
(a)  
effects a sale, lease, license or other disposition of all or substantially all
of the Company’s assets, property or business or undertakings in excess of
RM250,000.00;

 

| 
 
22

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |






 
(b)  
effects or enters into any agreement regarding any transaction, or series of
transactions, which results in the holders of the Series B RCPS prior to the
transaction owning less than 50% of the voting power of the Company’s Series B
RCPS after the transaction(s),

 
(c)  
alters or changes the rights, preferences or privileges of the Series B RCPS,

 
(d)  
increases or decreases the number of authorized  Series B RCPS,

 
(e)  
authorises the issuance of securities having a preference over or on a parity
with the Series B RCPS,

 
(f)  
changes the number of directors,

 
(g)  
amends, modifies or repeals the Memorandum of Association and/or Articles of the
Company in a manner which adversely affects the holders of the Series B RCPS,

 
(h)  
effects any recapitalization or reorganization, or any voluntary or involuntary
liquidation under applicable bankruptcy or reorganization legislation, or any
dissolution, liquidation, or winding up of the Company,

 
(i)  
declares or pays dividends on or makes any distributions with respect to any
share capital of the Company.

 
For purposes of these protective provisions, any reference to the Company will
be deemed to include any subsidiary of the Company.
 
 
10.           No Variation
 
The rights attached to the Series B RCPS shall not be varied, modified or
deleted unless in accordance with paragraph 9 above.
 


 
[The remainder of this page is intentionally left blank]
 

 | 
 
23

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







 
SCHEDULE 2
 


Representations and Warranties
 
1.           Representations and Warranties by the Investor
 
The Investors warrant to the Company and the Existing Shareholder as follows.
 
 
1.1
Capacity and Authority

 
The Investors are duly incorporated and validly exist under the laws of Malaysia
and have the power to own their assets and carry on their business as now being
conducted.
 
 
1.2
Power to execute this Agreement

 
 
(a)
The Investors have the right, power and authority, and have taken or will take
all action necessary, to validly execute, deliver and exercise their rights, and
perform their obligations under this Agreement;

 
 
(b)
Other than those set out in this Agreement, no other consent, approval,
authorization or other order of any court, regulatory body, administrative
agency or other order of any other governmental body is required for the
execution and delivery by the Investors of this Agreement or the performance by
the Investors of the transactions contemplated under this Agreement;

 
 
(c)
This Agreement is a valid and binding obligation of the Investors and is
enforceable against the Investors in accordance with its terms;

 
 
(d)
The execution, delivery and performance of this Agreement will not violate any
judgment, order or decree to which the Investors are subject and will not be
inconsistent with any constitutional documents or contracts to which the
Investors are a party to or otherwise binding on the Investors; and

 
 
(e)
There is no action, proceeding, claim or investigation pending against the
Investors before any court or administrative authority, which, if determined
against the Investors, may reasonably be expected to have a material adverse
effect on the Investors’ ability to perform the obligations hereunder.

 
 
2.
Representations and Warranties by the Existing Shareholder and the Company

 
 
The Existing Shareholder and the Company warrant to the Investors as follows.

 
 
2.1
Capacity and Authority

 
The Company is duly incorporated and validly exists under the laws of Malaysia
and has the power to own its assets and carry on the Business.
 
 
2.2
Power to execute this Agreement

 

| 
 
24

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







 
 
(a)
The Existing Shareholder and Company have the right, power and authority, and
have taken or will take all action necessary, to validly execute, deliver and
exercise their rights, and perform their obligations under this Agreement;

 
 
(b)
Other than those set out in this Agreement, no other consent, approval,
authorization or other order of any court, regulatory body, administrative
agency or other order of any other governmental body is required for the
execution and delivery by the Existing Shareholder and the Company of this
Agreement or the performance by the Existing Shareholder and the Company of the
transactions contemplated under this Agreement;

 
 
(c)
This Agreement is a valid and binding obligation of the Existing Shareholder and
the Company and after fulfillment of the conditions precedent is enforceable
against the Existing Shareholder and the Company in accordance with its terms;

 
 
(d)
The execution, delivery and performance of this Agreement will not violate any
judgment, order or decree to which the Existing Shareholder and the Company is
subject and save as otherwise disclosed, will not be inconsistent with any
constitutional documents or contracts to which the Existing Shareholder and/or
the Company is a party to or otherwise binding on the Existing Shareholder
and/or the Company; and

 
 
(e)
There is no action, proceeding, claim or investigation pending against the
Existing Shareholder and/or the Company before any court or administrative
authority, which, if determined against the Existing Shareholder and/or the
Company, may reasonably be expected to have a material adverse effect on the
Existing Shareholder and the Company’s ability to perform the obligations
hereunder.

 
 [The remainder of this page is intentionally left blank]
 

| 
 
25

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |





 


 
 
SCHEDULE 3
 
 
Subscription Notice
 


 


 
From :                                Wafergen Biosystems (M) Sdn Bhd
 


 
To :                      [Investor]
 


 
SHARE SUBSCRIPTION AGREEMENT DATED ** (“Subscription Agreement”)
 


 
We refer to the Subscription Agreement made between yourselves, [], the Existing
Shareholder, and us. Terms defined in the Subscription Agreement have the same
meanings when used in this notice.
 
We hereby give you notice, in accordance with the terms and conditions of the
Subscription Agreement, of your required subscription for [222,222/111,111]* of
the Series B RCPS at a total Subscription Price of [USD500,000/USD250,000]*
(equivalent to RM ** based on the exchange rate as at **), such subscription to
be completed on [date] at [time], being the [PMSB/EEV] [Initial
Closing/Subsequent Closing]*.
 


 
Dated :
 


 
Yours faithfully
 
For and on behalf of
 
Wafergen Biosystems (M) Sdn Bhd
 


 
By:
 


 
Name:
 


 
Title:
 
* (delete whichever is not applicable)
 

 | 
 
26

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |





 


 
 
Execution
 
Executed as an Agreement.




Signed for and on behalf of WaferGen Bio-systems, Inc (WGBS.OB) in the presence
of:
 
 
 
 
 
         
Witness
 
Signatory /s/
Name:
 
Name:
NRIC No:
 
Designation:
   
NRIC No:







Signed for and on behalf of Prima Mahawangsa Sdn Bhd  (Company No833152-M) in
the presence of:
 
 
 
 
 
         
Witness
 
Signatory /s/
Name:
 
Name:
NRIC No:
 
Designation:
   
NRIC No:




| 
 
27

--------------------------------------------------------------------------------

 


 
Share Subscription Agreement  |







Signed for and on behalf of Expedient Equity Ventures Sdn Bhd (Company No
780509-U) in the presence of:
 
 
 
 
 
         
Witness
 
Signatory /s/
Name:
 
Name:
NRIC No:
 
Designation:
   
NRIC No:





Signed for and on behalf of Wafergen Biosystems (M) Sdn Bhd (Company No
795066-H) in the presence of:
 
 
 
 
 
         
Witness
 
Signatory /s/
Name:
 
Name:
NRIC No:
 
Designation:
   
NRIC No:

 

 
28

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------